DETAILED ACTION
Claims 1, 10-11, and 20 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2020 has been entered.
The office acknowledges the following papers:
Claims and remarks filed on 3/23/2020.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10-11 and 20 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Alexander et al. (U.S. 2009/0210675).
As per claim 1:
Alexander disclosed a computer-implemented method for marking load and store instruction overlap in a processor pipeline comprising:
detecting a load instruction following a store instruction in an instruction stream, wherein the load instruction and the store instruction comprise instruction text, the instruction text comprising operand address information (Alexander: Figures 1 and 4 elements 102 and 402, paragraphs 13 and 19);
comparing operand address information of the store instruction with operand address information of the load instruction to determine whether there is a memory image overlap in an issue queue between the operand address information of the store instruction and the load instruction (Alexander: Figures 2 and 4 elements 226 and 404, paragraphs 16 and 20)(The delay logic compares load and store address information and holds dependent load instructions for a number of cycles.);
delaying the load instruction in the processor pipeline by a delay period in response to determining that there is a memory image overlap (Alexander: Figures 2 and 4 elements 226 and 406, paragraphs 16 and 21)(A load instruction dependent upon a store instruction is delayed a determined number of cycles.), wherein the delaying is performed prior to the load instruction reaching a recycle queue capable of returning instruction text to an earlier stage in the processor pipeline (Alexander: Figure 2 elements 222 and 226, paragraphs 16 and 21)(The delaying by the delay logic occurs 
calculating a number of cycles between the load instruction and the store instruction and establishing the delay period as a minimum value delay to avoid a reject minus a number of cycles between the load instruction and the store instruction (Alexander: Figure 4 element 406, paragraph 21).
As per claim 10:
Alexander disclosed the computer-implemented method of claim 1, wherein the determination of the memory image overlap in the issue queue can be made with either identical starting addresses for the operand address information of the store instruction and the load instruction or dissimilar starting addresses for the operand address information of the store instruction and the load instruction (Alexander: Figure 4 element 404, paragraphs 16 and 20)(The load and store address fields can be fully compared or partially compared, which allows for complete matches or partial address matches.).
As per claim 11:
Claim 11 essentially recites the same limitations of claim 1. Claim 11 additionally recites the following limitations:
a processor pipeline for processing an instruction text in an instruction stream, wherein the instruction text in the instruction stream comprises operand address information (Alexander: Figures 1-2 elements 102, 110-112, and 200, paragraphs 13-15).
As per claim 20:
The additional limitation(s) of claim 20 basically recite the additional limitation(s) of claim 10. Therefore, claim 20 is rejected for the same reason(s) as claim 10.

Response to Arguments
The arguments presented by Applicant in the response, received on 3/23/2020 are considered persuasive.
Applicant argues for claims 1 and 11:
“Claims 1, 10, 11, and 20 stand rejected under 35 U.S.C. § 112(b) as failing to comply with the written description requirement. The Examiner alleges that "the specification doesn't contain any mentions of a delay instruction nor a delay instruction that delays a load instruction by a delay period." Without conceding the correctness of this rejection, and merely in an effort to advance prosecution, Applicant amends independent claims 1 and 11 to remove reference to the previously-claimed phrase "with a delay instruction" and to clarify that the "calculate a number of cycles" is "between the load instruction and the store instruction" as described in paragraph [0034]. Applicant submits that the claimed "delay period" is described at least in paragraphs [0058] and [0059] as the Examiner admits. Accordingly, Applicant submits that claims 1 and 11, as amended, overcome the rejection under 35 U.S.C. § 112(a), and therefore Applicant respectfully requests that the rejection of claims 1, 10, 11, and 20 be withdrawn.”

This argument is found to be persuasive for the following reason. The examiner agrees that the amendments overcome the previous 112(a) and 103 rejections based on Busaba. However, a new ground of rejection has been given due to the amendment.
	
	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183